Case 4:18-cv-00824-O Document 69 Filed 05/03/21             Page 1 of 4 PageID 823


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


 U.S. Pastor Council, et al.

                        Plaintiffs,

 v.                                             Case No. 4:18-cv-00824-O

 Equal Employment Opportunity
 Commission, et al.,

                        Defendants.


      STIPULATION OF FACTS AND JOINT STATUS REPORT
      The parties stipulate to the following:
      1.   Bear Creek Bible Church claims that it is not aware of any job applicants
being “engaged in sexually immoral behavior, including homosexuality [or] gender
non-conforming behavior, including cross-dressing, transvestism, efforts to change or
transition one’s gender, or asserting a gender identity that departs from one’s biolog-
ical sex,” 2d Am. Compl. ¶ 87, ECF No. 45. The Church also claims that it has never
been aware of its employees engaging in such behavior during the time they were
employed by the Church.

      2.   Bear Creek Bible Church claims that it has not taken any adverse employ-
ment action against employees or applicants for employment in a manner that would
violate Title VII as interpreted in Bostock v. Clayton Cty., 140 S. Ct. 1731 (2020).
      3.   Bear Creek Bible Church claims that it has not had an employee who has
sought to use a restroom reserved for the opposite biological sex.
      4.   Bear Creek Bible Church claims that no employee or job applicant has asked
it to “recognize same-sex marriage or offer benefits to same-sex partners of its em-
ployees,” 2d Am. Compl. ¶ 87.



stipulation of facts                                                         Page 1 of 4
Case 4:18-cv-00824-O Document 69 Filed 05/03/21              Page 2 of 4 PageID 824



    5.    Braidwood Management Inc. claims that it is not aware of any of its employ-
ees or job applicants being engaged in “sexually immoral behavior or gender non-
conforming conduct,” id. ¶ 43.
    6.    Braidwood Management Inc. claims that it is not aware of any need to take

an employment action regarding any particular employee or job applicant that would
violate Title VII as interpreted in Bostock.
    7.    Braidwood Management Inc. claims that it has not had an employee who has
sought to use a restroom reserved for the opposite biological sex.

    8.    Braidwood claims that no employee or job applicant has asked it to “recog-
nize same-sex marriage or extend benefits to an employee’s same-sex partner,” 2d Am.
Compl. ¶ 44.
    9.    Plaintiffs’ claim that the EEOC “threatens [them] with penalties and law-
suits,” e.g., id. ¶ 88, is based only on Exhibits 1 and 2 to the Second Amended Com-
plaint, ECF Nos. 45-1 & 45-2, and the EEOC’s lawsuit against Harris Funeral
Homes, 884 F.3d 560 (6th Cir. 2018).


    In addition, the parties propose the following briefing schedule:
    •    Plaintiffs’ Motion for Class Certification and Summary Judgment: June 2, 2021
    •    Defendants’ Response to Plaintiffs’ Motion for Class Certification: July 2, 2021
    •    Plaintiffs’ Reply Brief in Support of Class Certification: July 23, 2021
    After the Court rules on the plaintiffs’ motion for class certification, the parties
will submit a joint status report within 14 days to propose a briefing schedule for the
defendants response to the plaintiffs’ motion for summary judgment and the plain-
tiffs’ reply brief, as well as any cross-motion for summary judgment that the defend-
ants may wish to submit.




stipulation of facts                                                           Page 2 of 4
Case 4:18-cv-00824-O Document 69 Filed 05/03/21   Page 3 of 4 PageID 825


                                    Respectfully submitted.

  /s/ Jonathan F. Mitchell          Brian M. Boynton
 Jonathan F. Mitchell               Acting Assistant Attorney General
 Texas Bar No. 24075463
 Mitchell Law PLLC                  Carlotta P. Wells
 106 East Sixth Street, Suite 900   Assistant Branch Director
 Austin, Texas 78701
 (512) 686-3940 (phone)              /s/ Benjamin T. Takemoto
                                    Benjamin T. Takemoto
 (512) 686-3941 (fax)               D.C. Bar No. 1045253
 jonathan@mitchell.law              United States Department of Justice
                                    Civil Division, Federal Programs
 Counsel for Plaintiffs and         Branch
 the Proposed Classes               P.O. Box No. 883, Ben Franklin Station
                                    Washington, DC 20044
                                    (202) 532-4252 (phone)
                                    (202) 616-8460 (fax)
                                    benjamin.takemoto@usdoj.gov

 Dated: May 3, 2021                 Counsel for Defendants




stipulation of facts                                              Page 3 of 4
Case 4:18-cv-00824-O Document 69 Filed 05/03/21          Page 4 of 4 PageID 826


                         CERTIFICATE OF SERVICE
    I certify that on May 3, 2021, I served this document through CM/ECF upon:

Benjamin T. Takemoto
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box No. 883, Ben Franklin Station
Washington, DC 20044
(202) 532-4252 (phone)
(202) 616-8460 (fax)
benjamin.takemoto@usdoj.gov

Counsel for Defendants

                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Classes




stipulation of facts                                                   Page 4 of 4
